DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 11: The preamble of claim 11 states:
A door for an appliance, wherein the appliance comprises a cabinet defining an internal cavity, and the door is operably coupled to the cabinet to selectively seal the internal cavity in a closed position and provide access to the internal cavity in an open position
The recitation “for” in “A door for an appliance” indicates that the claimed invention is inclusive of the door only, and is exclusive of the appliance. The recited “for an appliance” indicates an intended use of the claimed “door”. 
However, the remainder of the preamble renders unclear if the appliance is included in or excluded from the claimed invention. E.G., the recitation “the door is operably coupled to the cabinet” positively recites the cabinet of the appliance. 
The scope of the claim is unclear as to whether or not the appliance, cabinet, and/or internal cavity is/are part of the claimed invention.
With respect to claims 12-16: The claims are rejected under 35 U.S.C. § 112(b) via dependency.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,085,542 (Johnson) in view of US 2,509,592 (Giffard).
With respect to claim 1: Johnson discloses a refrigerator (refrigerator 2) comprising: a cabinet (cabinet shell 5) defining an internal cavity (fresh food compartment 6); a door (door 7) coupled to the cabinet and configured to provide selective access to the internal cavity; and a structure for storing food items (product storage system 42), wherein the structure is disposed on an interior surface of the door (liner 43) and comprises: a frame (unitary frame 68) that includes an open back (Fig. 4b); a bin (slidable drawer 64) disposed within the metal frame, wherein the bin defines a compartment for storing the food items, and wherein the bin is movably coupled to the frame to selectively move between an open position (the not shown “extended position” disclosed at Col. 5 lines 34-44) and a closed position (Figs. 1-2 and solid lines in Fig. 4a).
Johnson Col. 4 lines 29-34 disclose that the frame 68 is molded of a plastic material such as propylene. This does not meet “a metal frame” as recited in claim 1. 
Johnson Col. 4 lines 38-48 state:
Although not particularly shown in the drawings, inboard and outboard ends of liner 43 are provided with vertically spaced slots, similar to the conventional types of slots provided in rails 26, within which are received hooking elements 74 in order to mount frame 68 upon inner wall portion 40 of fresh food compartment door 7. Of course, it should be understood that this is the preferred embodiment for suspending frame 68 upon door 7 and that various other arrangements within the scope of one of ordinary skill in the art could also be utilized without departing from the invention.
Giffard Col. 2 lines 10-39 disclose a refrigerator including sheet metal bin 36 defining flanges 46 on the bottom wall 38, side wall 41, and side wall 42 thereof. The inner partitions 48 of the bin 36 include not-numbered flanges. The flanges of the bin 36 are welded to the inner panel 44 of the door 32.
Johnson’s disclosure is open to varying the attachment of the frame 68 on the door 7. Giffard shows it is known to manufacture a refrigerator door-mounted storage structure from metal, and include flanges that are welded to the inside of the door. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s frame 68 to be made of metal and include flanges welded to the inside of Johnson’s door 7, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
One would be motivated to make such a modification in order to preclude unwanted separation of the frame 68 and the door 7 during use. E.G., welding the frame 68 to the door 7 precludes detachment of Johnson’s storage system 42 from the door 7 if/when the door 7 is slammed shut.  
Johnson’s frame 68, as modified, meets “a metal frame” as recited in claim 1. 
With respect to claim 2: See Johnson Figs. 4a-4b for the frame 68 includes a plurality of walls. The walls of frame 68, as modified, meet “a plurality of metal walls” as claimed. 
With respect to claim 8: See Johnson Fig. 8 for drawer 64 including “a top opening” as claimed. Johnson Col. 5 lines 34-44 state:
Drawer 64 is preferably integrally molded of plastic and includes a front panel 102, side walls 103 and 104, a bottom panel 105 and a back panel 106. The uppermost portions of sidewalls 103 and 104 are formed with out-turned flanges 109 (also see FIG. 9) which are slidably received within a track 111. In this manner, drawer 64 can be readily shifted between a retracted position as shown in FIG. 2, an extended position, wherein drawer 64 preferably tilts slightly downward to increase the access of its contents, or completely removed from frame 68 as generally represented in dotted lines in FIG. 4a.
The drawer 64 being tilted slightly downward in the extended position is interpreted to meet “a bottom portion of the bin rotates about the metal frame to provide access to the top opening in the open position” as claimed. 
With respect to claim 11: By making the same combinations/modifications as in the rejections above, Johnson in view of Giffard discloses a door (Johnson’s door 7) for an appliance (Johnson’s refrigerator 2), wherein the appliance comprises a cabinet (Johnson’s  cabinet shell 5) defining an internal cavity (Johnson’s compartment 6), and the door is operably coupled to the cabinet (Col. 4 lines 11-28 disclose hinges) to selectively seal the internal cavity in a closed position (door 9 closed in Fig. 1) and provide access to the internal cavity in an open position (door 7 open in Fig. 1), the door comprising: an interior surface (formed by Johnson’s liner 43) configured to face the cabinet in a closed position and an exterior surface opposite the interior surface (see exterior surface of door 9 in Fig. 1; door 7 has a similar exterior surface);First Named Inventor : Julia B. BurkeAppln. No.: 16/770,500 Page:4a structure for storing food items (Johnson’s storage system 42, as modified), wherein the structure is disposed on the interior surface of the door and comprises: a metal frame (Johnson’s frame 68, as modified) that is free of any back wall (Johnson Fig. 4b); a bin (Johnson’s drawer 64) disposed within the metal frame, wherein the bin defines a compartment for storing food items (Johnson Figs. 1-2, 4a, and 8), and wherein the bin is movably coupled to the metal frame to selectively move between an open position (the not shown “extended position” disclosed at Johnson Col. 5 lines 34-44) and a closed position (Johnson Figs. 1-2 and solid lines in Fig. 4a), wherein the bin is adjacent to the interior surface when the bin is in the closed position (Johnson Figs. 1-2).
With respect to claim 12: See Johnson Fig. 4b. Top rail 69 is “a top wall” as claimed. Lower fixed shelf 72 is “a bottom wall” as claimed. Side rails 73a and 73b are “a pair of side walls” as claimed. As modified, Johnson’s frame 68 is welded to the inside of the door 7. 

Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,085,542 (Johnson) in view of US 2,509,592 (Giffard) as applied to claims 2 and 12 above, and further in view of US 2002/0153816 A1 (Banicevic).
With respect to claims 3 and 13: Johnson remains silent as to the thickness of the walls that form the frame 68. The claimed “less than about 4 mm” is equivalent to “less than about 0.15748 in”.
Banicevic discloses a reinforced refrigerator cabinet drawer 20. Mounting brackets 40 made of steel material having a thickness in the order of 1/8 of an inch are used to secure the drawer 20 to guide rails 18 that allow translation of the drawer 20. Banicevic’s 1/8 of an inch is 0.125 in, which is equivalent to 3.175 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the walls of Johnson’s frame 68 have thickness as claimed, because it has been held that the change in size of a component is within the level of ordinary skill in the art. It is obvious to one of ordinary skill in the art to vary the thickness of the metal according to various design factors, such as the required carrying capacity of the storage system 42. 
Banicevic using steel on the order of 1/8 of an inch for mounting brackets of a reinforced drawer assembly suggests that one of ordinary skill in the art would select steel on the order of 1/8 of an inch based on the strength thereof. It is obvious to desire strength for Johnson’s frame 68, which supports a plurality of items on the door. The thickness of the steel in Banicevic meets the thickness of claims 3 and 13. 
With respect to claims 4 and 14: Johnson remains silent as to the thickness of the walls that form the frame 68. The claimed “between about 2 mm and 3 mm” is equivalent “between about 0.07874 in and 0.11811 in”.
Banicevic discloses a reinforced refrigerator cabinet drawer 20. Mounting brackets 40 made of steel material having a thickness in the order of 1/8 of an inch are used to secure the drawer 20 to guide rails 18 that allow translation of the drawer 20. Banicevic’s 1/8 of an inch is 0.125 in, which is equivalent to 3.175 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the walls of Johnson’s frame 68 have thickness as claimed, because it has been held that the change in size of a component is within the level of ordinary skill in the art. It is obvious to one of ordinary skill in the art to vary the thickness of the metal according to various design factors, such as the required carrying capacity of the storage system 42. 
Banicevic using steel on the order of 1/8 of an inch for mounting brackets of a reinforced drawer assembly suggests that one of ordinary skill in the art would select steel on the order of 1/8 of an inch based on the strength thereof. It is obvious to desire strength for Johnson’s frame 68, which supports a plurality of items on the door.
The claims require a thickness of between about 0.07874 in and 0.11811 in. Banicevic discloses a thickness “in the order of 1/8 of an inch”, which is the same as “in the order of 0.125 in”. 
The Examiner submits that Banicevic’s “in the order of 0.125 in” meets a reasonably broad interpretation of “between about 0.07874 in and 0.11811 in” because of the non-specific nature of both Banicevic’s “in the order of” and the Applicant’s claimed “about”. The Examiner submits that it is reasonable for the broadness of Banicevic’s “in the order of” and the Applicant’s “about” to make up for the 0.00689-inch difference between 0.125 inch and 0.11811 inch.  
If Banicevic’s “in the order of 1/8 of an inch” is held to not meet the claimed “between about 0.07874 in and 0.11811 in”, the proximity of Banicevic’s 0.125 in and the Applicant’s upper limit of “about 0.11811 in” makes obvious having material thickness in the claimed range. See MPEP § 2144.05(I). If the claimed range does not overlap with the prior art but is merely close, a prima facie case of obviousness exists. 

Claims 5-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,085,542 (Johnson) in view of US 2,509,592 (Giffard) as applied to claims 1 and 12 above, and further in view of US 9,127,878 B2 (Gossens) and US 2006/0152123 A1 (Collins).
With respect to claim 5 and 15: Johnson’s storage system 42 does not meet the claims as written.
See Gossens Figs. 1-7 and Col. 4 lines 41-58. Gossens shows it is known in the refrigerator door-mounted storage unit art to use the top wall 40/140 of the storage structure 20/120 for storage of pop, juice, jars, etc. Gossens’ storage structure 20/120 further includes an upstanding front wall 42 and a railing 44/144. 
Collins discloses a retainer 45 that is coupled to the interior surface of a door 20 above a shelving unit 37, to prevent food items 47-49 from falling over. The retainer 45 is adjustably mounted on lugs 32 of the door liner 26. Collins [0016] teaches that the configuration of the shelving unit 37 can vary, and that the retainer 45 can be used with pick-off buckets and various other types of shelving units. 
Collins’ retainer 45 is similar to Gossens’ railing 44/144, but attached to the door instead of to the door-mounted storage unit. Gossens’ railing 44/144 is removable. Collins’ retainer 45 is adjustable and removable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s storage system 42 to include a horizontal storage surface at the top thereof, and to mount Collins’ retainer 45 above Johnson’s modified storage system 42, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to be able to use the top of the storage system 42 for storage of pop, juice, jars, etc. - in a manner similar to the inventions of Gossens and Collins. This desirably increases the storage capacity and potential uses of the system 42.
One would be motivated to use a retainer 45 likes Collins’ because it is adjustable and removable, thereby providing a support adaptable to the height of various containers (pop, juice, jars, etc. as in Gossens’ disclosure) and removable if not needed. In the combination, the retainer 45 meets “an upper retaining portion” as claimed. 
See Johnson Fig. 4a. In the combination, the horizontal storage surface is added at the top rail 69 of the frame 68 of the storage system 42. In the combination, the horizontal storage surface added at top rail 69 meets “a top wall of the metal frame defines a floor” as claimed. The combination of the horizontal storage surface and the retainer 45 meet “a storage cavity” as claimed. 
See Johnson Figs. 1. The bucket-type bins 49 and 50 are removable, and can be mounted on a corresponding pair of the plurality of pairs of rails 48 (Johnson Col. 4 lines 19-23). In the combination, the storage system 42 is positioned lower on the door 7, by lowering and/or removing the one or more of bins 49 and 50. In the combination, Collins’ retainer 45 is adjustably mounted to Johnson’s rails 48 (above the storage system 42) similarly to the mounting of retainer 45 on Collins’ lugs 32. 
With respect to claim 6: In the combination, the retainer 45 is mounted to Johnson’s door 7 at some distance above the horizontal storage surface added at the top rail 69 of the storage system 42. Such distance or separation between the components meets “free from contact” as claimed. 
With respect to claim 7: In the combination, the retainer 45 is “movably coupled” as claimed by being mountable to different pairs of rails 48 on Johnson’s door 7. This is similar to the mounting of Johnson’s bins 49 and 50 on the rails 48, as well as similar to the mounting of retainer 45 on Collins’ lugs 32. 
With respect to claim 16: As modified, the horizontal storage surface added to Johnson’s top rail 69 and retainer 45 combine to form “a first storage cavity” as claimed. The retainer 45 is “a first upper retaining portion” as claimed. 
In Giffard’s invention, the bin 36 is fixedly welded at the lowermost portion of the door (Fig. 1). Johnson’s lower bin 50 is similar to Giffard’s bin 36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s bin 50 to be made of metal and welded to the lowermost portion of Johnson’s door 7, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to preclude unwanted separation of the bin 50 and the door 7. Further, making the bin 50 from metal and welding it to the door 7 provides greater storage capacity and/or strength thereto. 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a second of Collins’ retainers 45 to Johnson’s door 7, above the bin 50, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to use the bin 50 for support of pop, juice, jars, etc. The retainer 45 desirably supports the neck and/or upper portion of such containers. 
The bottom wall of bin 50, as modified, forms “a metal floor” as claimed. The retainer 45 added above the bin 50 meets “a second upper retaining portion” as claimed. 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,085,542 (Johnson) in view of US 2,509,592 (Giffard) as applied to claim 1 above, and further in view of US 7,469,553 (Wu).
With respect to claim 8: Johnson does not disclose a storage system for the freezer door 9. Wu discloses a tilt-out ice bin 24/124/224 mounted on a refrigerator door to receive ice from an ice maker 22/122/222.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s storage system 42 to include Wu’s tilting ice bin and ice maker, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to provide the freezer compartment of Johnson’s refrigerator 2 with an ice maker and ice storage bin.
In the combination, the bin 24/124/224 is the claimed “bin”. See Wu’s figures to the claimed “top opening” and “bottom portion of the bin”. 
With respect to claim 9: The embodiment of Wu Fig. 13C include a damper 200 and a gear 202 for the ice bin 224. Wu Col. 11 states:
Those skilled in the art will understand that the ice bin illustrated in FIG. 13C can also be provided with a spring biased push-push latch so that ice bin 224 can be released from the FIG. 1 position by pressing on ice bin 224 to release the ice bin and allow the ice bin to move to the FIG. 2 position under the control of damper 200. While damper 200 is shown in FIG. 13C connected between the lower ice bin member 226 and ice bin base 236, those skilled in the art will understand that a damper can be mounted and connected as desired to smooth the motion of ice bin 224. Likewise those skilled in the art will readily understand that the other ice dispenser system embodiments described above can be provided with a damper to improve a user's experience with the ice dispensing system and also to help prevent accidental opening of a ice bin as a freezer door is moved between the open and closed positions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s storage system 42 by adding a push-push latch as disclosed by Wu thereto, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a modification in order to latch the bin 24/124/224 in the closed position, and to provide convenient assisted opening of the bin 24/124/224 away from the closed position towards the open position. 
With respect to claim 10: Wu Col. 11 is not specific about where the push-push latch is mounted. In various embodiments, Wu shows structure between the bottom of the ice bin and the bottom wall of the support for the ice bin. E.G., in Wu Fig. 6, the drive coupling 40 engages at the bottom of the ice bin to drive the auger 32 shown in Wu Fig. 1. 
It has been held that relocation and/or rearrangement of the essential working parts of an invention involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put the push-push latch between the bottom 27/127/227 of bin 24/124/224 and a bottom wall of the storage system 42, because the push-push latch has to be mounted somewhere between the bin 24 and the storage system 42.
See, e.g., Johnson Figs. 2 and 4b. In the combination, it is obvious to have the bin 24/124/224 mounted above the lower fixed shelf 72 similarly to being mounted above Wu/s base 36/136/236. It is obvious to have the push-push latch between shelf 72 and the bottom of the bin 24/124/224. This meets the claim as written. 

Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,085,542 (Johnson) in view of US 2,509,592 (Giffard) and US 2002/0153816 A1 (Banicevic).
With respect to claim 17: By making the same combinations and/or modifications as in the rejections of claims 4 and 14 above, Johnson in view of Giffard and Banicevic makes obvious an appliance (Johnson’s refrigerator 2) comprising: a cabinet (Johnson’s cabinet shell 5) defining an internal cavity (Johnson’s compartment 6); a door (Johnson’s door 7) configured to provide selective access to the internal cavity; and a storage structure (Johnson’s storage system 42, as modified) disposed on the door, comprising: a frame (Johnson’s frame 68, as modified) coupled to the door, the frame being free of a back wall (Johnson Fig. 4b), but having at least one wall (one of the walls in Johnson Figs. 4a-4b) with a thickness between about 2 mm and 3 mm (see the rejections of claims 3-4 and 13-14 for a detailed explanation of this limitation); a bin (Johnson’s drawer 64) defining a storage area (at least Johnson Fig. 8) disposed within the frame (interior of the side rails 73a and 73b), wherein the bin is moveably coupled to the frame to selectively move between an open position (the not shown “extended position” disclosed at Johnson Col. 5 lines 34-44) and a closed position (Johnson Figs. 1-2 and solid lines in Fig. 4a).
With respect to claim 18: Johnson Col. 5 lines 34-44 state:
Drawer 64 is preferably integrally molded of plastic and includes a front panel 102, side walls 103 and 104, a bottom panel 105 and a back panel 106. The uppermost portions of sidewalls 103 and 104 are formed with out-turned flanges 109 (also see FIG. 9) which are slidably received within a track 111. In this manner, drawer 64 can be readily shifted between a retracted position as shown in FIG. 2, an extended position, wherein drawer 64 preferably tilts slightly downward to increase the access of its contents, or completely removed from frame 68 as generally represented in dotted lines in FIG. 4a.
The drawer 64 being tilted slightly downward as it moves into the extended position is interpreted to meet “a top portion of the bin tilts away from the metal frame to move into the open position” as claimed. 
With respect to claim 20: As modified, the walls of frame 68 of Johnson meet the claimed “a plurality of metal walls”. It is obvious to form the walls from metal so that they can be welded to the metal inner liner of the door, similarly to Giffard’s bins 36. The claimed thickness is made obvious by the addition of Banicevic, who shows and/or makes obvious the claimed range. 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,085,542 (Johnson) in view of US 2,509,592 (Giffard) and US 2002/0153816 A1 (Banicevic) as applied to claim 1 above, and further in view of US 7,469,553 (Wu).
With respect to claim 18: Johnson does not disclose a storage system for the freezer door 9. Wu discloses a tilt-out ice bin 24/124/224 mounted on a refrigerator door to receive ice from an ice maker 22/122/222.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s storage system 42 to include Wu’s tilting ice bin and ice maker, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to provide the freezer compartment of Johnson’s refrigerator 2 with an ice maker and ice storage bin.
In the combination, the bin 24/124/224 is the claimed “bin”. See Wu’s figures to the claimed “top portion” and movement as claimed. 
With respect to claim 19: The embodiment of Wu Fig. 13C include a damper 200 and a gear 202 for the ice bin 224. Wu Col. 11 states:
Those skilled in the art will understand that the ice bin illustrated in FIG. 13C can also be provided with a spring biased push-push latch so that ice bin 224 can be released from the FIG. 1 position by pressing on ice bin 224 to release the ice bin and allow the ice bin to move to the FIG. 2 position under the control of damper 200. While damper 200 is shown in FIG. 13C connected between the lower ice bin member 226 and ice bin base 236, those skilled in the art will understand that a damper can be mounted and connected as desired to smooth the motion of ice bin 224. Likewise those skilled in the art will readily understand that the other ice dispenser system embodiments described above can be provided with a damper to improve a user's experience with the ice dispensing system and also to help prevent accidental opening of a ice bin as a freezer door is moved between the open and closed positions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s storage system 42 by adding a push-push latch as disclosed by Wu thereto, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a modification in order to latch the bin 24/124/224 in the closed position, and to provide convenient assisted opening of the bin 24/124/224 away from the closed position towards the open position. 
Response to Arguments
The Applicant’s arguments dated 25 April 2022 are drawn to grounds of rejection that are no longer relied upon, and are thereby moot. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637